Title: To Benjamin Franklin from Joseph Philip, [before 28 December 1780]
From: Philip, Joseph
To: Franklin, Benjamin


[before December 28, 1780]
M. MALOUIN, Médecin ordinaire de la Reine, Lecteur & Professeur en Médecine au Collége Royal de France, de l’Académie Royale des Sciences; ayant légué à la Faculté de Médecine, dont il étoit Membre, une somme annuelle, aux conditions qu’elle tiendra chaque année une Séance Publique pour y faire l’exposé de ses Travaux relatifs aux progrès de l’Art, & l’Eloge de ses Membres décédés.
La Faculté tiendra cette Séance le Jeudi 28 du mois de Décembre 1780, dans les Ecoles extérieures de Sorbonne, à quatre heures précises.
Joseph PHILIP, Doyen.
 
Addressed: M franklin de lacademie des / sciences, a Passi
